Citation Nr: 1124780	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  07-23 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether clear and unmistakable error was made in a January 23, 2002, rating decision which denied service connection for sleep apnea, claimed as secondary to a service-connected respiratory disability.  

2.  Entitlement to service connection for a dental disorder claimed as dry mouth.  

3.  Entitlement to a disability rating in excess of 60 percent prior to October 1, 2008, for hyperactive airways disorder with recurrent bronchospasms.  

4.  Entitlement to a disability rating in excess of 10 percent for hypertension.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1983, and from March 1984 to October 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that within a July 2009 notice of disagreement, the Veteran requested a personal hearing before a Veterans Law Judge.  Within his subsequent October 2010 VA Form 9, however, he withdrew his hearing request.  

The issues of whether clear and unmistakable error was made in a January 2002 rating decision is being addressed below.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The January 23, 2002 rating decision which denied the Veteran entitlement to service connection for obstructive sleep apnea properly considered the correct evidence and law as it then existed, and did not involve an error that would undebatably lead to a different result if such error were corrected.


CONCLUSION OF LAW

The January 23, 2002 rating decision which denied the Veteran entitlement to service connection for obstructive sleep apnea was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002 & Supp. 2010); 38 C.F.R. § 3.105(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim, (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

The issue in this case involves a question of law based solely on a retroactive review of the documents of file.  As such, the provisions of the VCAA are not applicable.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001); Pierce v. Principi, 240 F. 3d. 1348 (Fed. Cir. 2001).  In Livesay, the U.S. Court of Appeals for Veterans Claims (Court) noted that allegations of clear and unmistakable error are not conventional appeals and are fundamentally different from other kinds of action in the VA adjudicative process.  Because the Veteran is not pursuing a claim for benefits, but rather is collaterally attacking a prior final decision, the duties to notify and assist as set forth in the VCAA are not applicable when adjudicating a clear and unmistakable error claim.  Livesay, 15 Vet. App. at 178-79.  

Nonetheless, the Board notes that basic principles of due process have been observed in this case.  A July 2005 letter from the RO notified the Veteran of the general requirements for the pleading of a clear and unmistakable error claim, and how he could submit additional arguments to VA.  

The Veteran has alleged clear and unmistakable error in a January 23, 2002, VA rating decision which denied him service connection for sleep apnea, claimed as secondary to a service-connected respiratory disability.   

Where clear and unmistakable error is found in a prior RO decision, the prior decision will be reversed or revised.  For the purposes of authorizing benefits, reversal or revision of the prior decision on the grounds of clear and unmistakable error has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a). 

Clear and unmistakable error is a very specific and rare kind of error; it is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  To find clear and unmistakable error, the correct facts, as they were known at the time, must not have been before the adjudicator (a simple disagreement as to how the facts were weighed or evaluated will not suffice) or the law in effect at that time was incorrectly applied; the error must be undebatable and of a sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and the determination of clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication.  See Russell v. Principi, 3 Vet. App. 310 (1992).

In view of the standard that error must be undebatable and about which reasonable minds cannot differ, the benefit of the doubt rule of 38 U.S.C.A. § 5107(b) can never be applicable in a claim of clear and unmistakable error.  Clear and unmistakable error either exists undebatably or there is no clear and unmistakable error within the meaning of 38 C.F.R. § 3.105(a).  Russell, 3 Vet. App. at 314.  In light of this, any argument that § 5107(b) has not been applied is inapplicable to a clear and unmistakable error claim.  

In the present case, the Veteran argues that the RO failed to consider favorable evidence of record at the time of the January 2002 rating decision, and therefore the resulting denial is clearly and unmistakably erroneous.  Upon review of the record at the time of the rating decision, the Board finds no clear and unmistakable error within that determination.  

The Veteran's claim was initiated in July 2001, when he filed a written statement alleging a current diagnosis of obstructive sleep apnea which resulted from his service-connected respiratory disability, hyperactive airway disorder with recurrent bronchospasms.  Service connection may be awarded for any disability which is due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  At the time of the claim, VA treatment records reflected a current diagnosis of obstructive sleep apnea, verified via a sleep study.  The Veteran had been given a CPAP machine to aid his breathing during rest.  In order to determine whether an etiological link existed between his hyperactive airway disorder and his obstructive sleep apnea, he was afforded an October 2001 VA medical examination.  Upon physical evaluation of the Veteran, the examiner concluded that "no relationship" existed between the Veteran's asthma and his sleep apnea.  No competent evidence to the contrary was presented by the Veteran, and the RO issued the January 23, 2002, rating decision denying service connection for obstructive sleep apnea.  The Veteran did not appeal, and this decision became final.  See 38 U.S.C.A. § 7105.  

In support of his claim of clear and unmistakable error, the Veteran has alleged that because the claimed disorder was listed by VA on the January 2002 and subsequent rating decisions as "sleep apnea associated with hyperactive airways with recurrent bronchospasms," this suggested a link between the Veteran's service-connected respiratory disorder and his sleep apnea.  This contention by the Veteran, however, merely amounts to speculation, because it does not reflect a medical opinion about the relationship between these disorders, and does not constitute actual evidence of the same.  The only competent evidence addressing the issue of a possible etiological nexus is the October 2001 VA medical examination report, which found no such relationship.  The mere fact that the claimed disability was listed on the rating sheet as "associated with" a service-connected disability is not competent evidence of such an etiological relationship, in and of itself.  

The Board finds that the Veteran has not shown that the correct facts, as they were known at the time, were not before the adjudicator or that the law in effect at that time was incorrectly applied.  The competent evidence of record at the time of the January 2002 rating decision established that while the Veteran had a current diagnosis of obstructive sleep apnea, this disability was unrelated to any service-connected disability.  This opinion was rendered by a competent medical expert and was not contested in the record at the time of the January 2002 rating decision.  There is no showing that the RO committed clear and unmistakable error with respect to the failure to grant entitlement to service connection for a obstructive sleep apnea.  The Veteran may disagree with how the RO chose to weigh and evaluate the evidence of record in January 2002, but such disagreement can never serve as the basis for a finding of clear and unmistakable error.  See Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  

The Court has consistently held that a disagreement with how the RO evaluated the facts many years ago is inadequate to raise the claim of clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Such a contention does not amount to a valid claim of clear and unmistakable error.  Baldwin v. West, 13 Vet. App. 1 (1999).  The Veteran has not otherwise pointed the Board toward any other errors which would constitute clear and unmistakable error as defined at 38 C.F.R. § 3.105(a).  

In conclusion, given the facts available at the time, the RO rating decision of January 23, 2002 is not the product of clear and unmistakable error, and the claim thereof must be denied.  Because the issue on appeal is of clear and unmistakable error, the benefit of the doubt rule does not apply to this issue.  Russell, 3 Vet. App. at 314.  


ORDER

The January 23, 2002, rating decision which denied entitlement to service connection for obstructive sleep apnea was not clearly and unmistakably erroneous.  


REMAND

Upon review of the record, the Board observes that within a June 2004 rating decision, the Veteran was denied service connection for a dental disorder claimed as dry mouth, as well as increased ratings for his hyperactive airways disorder and hypertension.  He responded with a July 2004 written statement in which he wrote "I take issue with your decision dated 30 June 2004."  He then continued to discuss each of these issues in detail within the same written statement.  

The Board finds this statement, filed within a year of the June 2004 rating decision and making clear reference to it, constitutes a timely notice of disagreement.  The RO has, however, yet to issue the Veteran a statement of the case regarding these issues.  Under these circumstances, the Board is obliged to remand these issues to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Finally, the Veteran seeks a TDIU.  In support of his claim, he submitted a March 2008 decision of the Social Security Administration (SSA) awarding him Social Security Disability benefits.  Review of the record does not indicate the medical records associated with this claim have been obtained.  VA's duty to assist includes obtaining relevant Social Security Administration records when they are potentially pertinent to a pending VA disability claim.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Therefore, remand is required to obtain these records.  

Regarding the Veteran's TDIU claim, the Board also observes that separate December 2007 VA medical and spinal examinations concluded that the Veteran's service-connected disabilities did not result in his unemployability.  The VA spinal examination, however, specifically excluded consideration of the Veteran's mood disorder, which was later service-connected, and the psychiatric examination appears to have considered only his mood disorder.  Thus, neither opinion regarding the Veteran's employability was based on the totality of the Veteran's service-connected disabilities.  In light of these facts, and the length of time since the Veteran's examinations, the Board finds sufficient evidence has been presented to trigger the Board's duty to afford the Veteran another VA medical examination.  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran and his representative a statement of the case on the issues of entitlement to service connection for a dental condition claimed as dry mouth, and for increased ratings for hyperactive airways disorder and hypertension.  The Veteran and his representative should be clearly advised of the need to file a substantive appeal if the Veteran wishes to complete an appeal of these issues.  If an appeal is perfected, then the case should be returned to the Board for further appellate consideration, as appropriate.  

2.  Contact the Social Security Administration (SSA) and request all pertinent documentation pertaining to any claim for disability benefits by the Veteran.  These records should be associated with the claims file.  Any negative response from the SSA must be documented in the claims folder.  

3.  The Veteran should be afforded a VA medical examination to evaluate his service-connected disabilities and their effect upon his employability.  The claims folder should be made available to the examiner for review in conjunction with the examination, and the examiner should so state for the record.  The examiner is asked to evaluate all of the Veteran's service-connected disabilities (a mood disorder, hyperactive airways disorder, hypertension, tinnitus, bilateral hearing loss, and osteoporosis of the spine and left hip) and discuss any impairment resulting therein.  All necessary diagnostic tests, as determined by the examiner, should be completed and all pertinent symptomatology and findings should be reported in detail.  

After considering the Veteran's service-connected disabilities in full, the examiner is asked to state whether it is at least as likely as not that the Veteran's service-connected disabilities, taken together, prevent him from obtaining and/or maintaining gainful employment.  The medical basis for any opinion expressed should be provided.  

4.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


